DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2016/0203054 A1).
 	Regarding claims 1, 8 and 20, Zhang et al teaches a method (see Abstract, “method”), comprising: 
 	receiving or retrieving, at a service consumer, shared data from a service producer (see [0007], “receiving, by the first computing device, third data associated with a request for restoring the shared storage data”, also see Zhang’s claims 3 and 8), 
 	wherein the shared data comprises at least one treatment attribute configured to indicate a treatment of at least one attribute in the shared data over at least one attribute in individual subscriber data (see [0007], “third data associated with a request for restoring the shared storage data”.  In this case, Zhang’s “restoring” reads on Applicant’s “treatment”, also see Zhang’s claims 3 and 8); and 
 	applying a value provided in the at least one shared data attribute or a value provided in the at least one individual subscriber data attribute based on the at least one treatment attribute (see [0007], “restoring the shared storage data when the shared storage is corrupted” and “associated staging diskgroup data to the shared storage using rebalancing after shared storage is repaired, wherein rebalancing includes spreading the staging diskgroup data evenly across all disks in a diskgroup associated with the repaired shared storage”, also see Zhang’s claims 3 and 8).  
	Regarding claims 5 and 16, Zhang et al teaches a method (see Abstract, “method”), comprising: 
 	providing, from a service producer, shared data to a service consumer (see [0007], “receiving, by the first computing device, third data associated with a request for restoring the shared storage data”, also see Zhang’s claims 3 and 8), wherein the shared data comprises at least one treatment attribute configured to indicate a treatment of at least one attribute in the shared data over at least one attribute in individual subscriber data (see [0007], “receiving, by the first computing device, third data associated with a request for restoring the shared storage data”.  In this case, Zhang’s “restoring” reads on Applicant’s “treatment”, also see Zhang’s claims 3 and 8.  In addition, see the teachings of Zhang in Applicant’s claims 1, 8 and 20 as indicated above).  
 	Regarding claims 2, 6, 9 and 17, Zhang et al further teaches the shared data comprises at least one treatment attribute indicating how a potential conflict between individual subscriber data and shared data will be treated (see [0007], “receiving, by the first computing device, third data associated with a request for restoring the shared storage data”, “restoring the shared storage data when the shared storage is corrupted” and “associated staging diskgroup data to the shared storage using rebalancing after shared storage is repaired, wherein rebalancing includes spreading the staging diskgroup data evenly across all disks in a diskgroup associated with the repaired shared storage”, also see Zhang’s claims 3 and 8).  
 	Regarding claims 3, 7, 10 and 18, Zhang et al further teaches the shared data comprises a single treatment attribute as a map comprising key and treatment value pairs (see [0007], “receiving, by the first computing device, third data associated with a request for restoring the shared storage data”, “restoring the shared storage data when the shared storage is corrupted”, and see Abstract, [0005], [0006], [0007], “map”).  
 	Regarding claims 4, 11 and 19, Zhang et al further teaches the at least one treatment attribute indicates at least one of: to overwrite the at least one individual subscriber data attribute with the at least one shared data attribute (see [0007] and Zhang’s claims 3 and 8, “shared data”); to use the at least one shared subscriber data attribute unless it clashes with the at least one individual data attribute (see [0007], “restoring the shared storage data when the shared storage is corrupted”); to select a maximum value between the at least one individual subscriber data attribute and the at least one shared data attribute; or to select a minimum value between the at least one individual subscriber data attribute and the at least one shared data attribute (see [0017] and [0038], “minimum”).  
 	Regarding claim 12, Zhang et al further teaches the individual subscriber data comprises at least one treatment attribute, wherein the at least one treatment attribute in the individual subscriber data is configured to indicate a treatment of the at least one attribute in the shared data over the at least one attribute in the individual subscriber data (see [0007], “receiving, by the first computing device, third data associated with a request for restoring the shared storage data”, also see Zhang’s claims 3 and 8).  
 	Regarding claim 13, Zhang et al further teaches when a plurality of shared data is configured, the at least one treatment attribute is configured to be applied to all of the plurality of shared data (see [0007], “receiving, by the first computing device, third data associated with a request for restoring the shared storage data”, also see Zhang’s claims 3 and 8).  
 	Regarding claim 14, Zhang et al further teaches the at least one conflicting attribute in the individual subscriber data takes precedence over the at least one attribute in the shared data unless the at least one treatment attribute indicates otherwise (see [0007], “receiving, by the first computing device, third data associated with a request for restoring the shared storage data”, also see Zhang’s claims 3 and 8).  
 	Regarding claim 15, Zhang et al further teaches the apparatus comprises at least one of: an access and mobility management function (AMF), session management function (SMF), short message service function (SMSF), or other network entity or function; and wherein the service producer comprises at least one of: a unified data manager (UDM) or unified data repository (UDR) (see [0050] and [0060], “function”).  

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642